Citation Nr: 1816635	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for PTSD.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected acne vulgaris.


REPRESENTATION

Veteran represented by:  Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1973 and December 1973 to October 1975.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a nervous condition was denied in a June 1999 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the June 1999 rating decision relates to unestablished facts regarding the Veteran's service connection claim for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's anxiety disorder and depressive disorder are causally related to his active service.  

4.  The most probative evidence of record does not show that the Veteran suffers from PTSD related to a confirmed stressor.  

5.  The Veteran's acne vulgaris does not demonstrate more than one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied service connection for a nervous condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
  
2.  Evidence received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD, is new and material, and therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.03, 3.304, 4.125 (2017).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.03, 3.304, 4.125 (2017).

5.  The criteria for an evaluation in excess of 10 percent for acne vulgaris have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and Material Evidence

The RO denied the Veteran's claim to reopen a claim for service connection for a psychiatric disorder, referred to as nervous condition, in a June 1999 rating decision, finding that the evidence submitted was duplicative of evidence already submitted and the Veteran's disability was not incurred in or caused by military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

The evidence received since the June 1999 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, private treatment records and VA examinations.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.   

II. Service Connection

The Veteran asserts that his current psychiatric disorders are a result of his military service.  For psychiatric disorders other than PTSD, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

At October 2010 and May 2014 VA examinations the Veteran was diagnosed with generalized anxiety disorder and depressive disorder.  A February 2015 private psychiatric opinion diagnosed the Veteran with late onset PTSD with subthreshold PTSD symptoms, depressive disorder NOS, and anxiety disorder NOS.  At least as to non-PTSD diagnoses, the current disability criterion is met.  

Service treatment records reflect a June 1972 treatment record for headaches; the treatment provider noted that the Veteran is a "rather high strung nervous individual."  The impression was tension headaches.  At separation from his first period of active duty psychiatric examination was normal.  The record is absent separation examination from the Veteran's second period of active duty service.  

Notably, the Veteran was diagnosed as suffering from anxiety in a VA treatment record in February 1976, some four months after he left his active service. 

In an April 2010 statement the Veteran asserted that he was attached to Company G of the 2nd Battalion 4th Marines aboard the USS Vancouver (LPD-2) and ordered to transfer refugees aboard other ships.  He reported an incident where an enemy gun boat approached his boat with its machine gun pointed at him and that when a Navy destroyer approached the enemy gun boat took off.  He reported feeling in shock after the incident and that he began having serious problems.  Service records reflect that the Veteran's military occupational specialty (MOS) was that of an Amphibious Assault Crewman, that he served with Company G of the 2nd Battalion, 4th Marines from November 1974 to May 1975, and that he participated in support of Operation Frequent Wind in Saigon, Republic of Vietnam from April 1975 to May 1975.  Upon review, the Board finds that the Veteran has consistently and credibly reported the details of the alleged in-service event.

The Veteran underwent VA psychiatric examinations in February 1976 and March 1999, however, the examiners were not asked to provide a nexus opinion.  During the October 2010 VA examination the examiner diagnosed generalized anxiety disorder and depressive disorder.  He opined that the Veteran's psychiatric diagnoses are not related, exacerbated, or aggravated by his military service.  During a May 2014 VA examination the Veteran was diagnosed with depressive disorder.  The examiner reported that the Veteran did not meet the criteria for PTSD.  He reported that the Veteran did not participate in combat and never discharged his weapon or receive enemy fire as he was based on a military ship.  The examiner noted that the Veteran claimed a "young female [Viet Cong] pointed a rifle at him, but did not shoot, but that this has caused him a lot of trauma."  The examiner reported that the Veteran's depressive disorder is not related to his military service because he first sought psychiatric treatment in 2009, 34 years after military service.  

In February 2015 a private psychiatrist was asked to address the relationship between the Veteran's current psychiatric disorders and service.  The psychiatrist reviewed the Veteran's medical history and his description that he was under enemy fire during his tour of duty in Vietnam.  The psychiatrist reported that the Veteran's description relates that an enemy gun boat pointed weapons at him and that he was in the middle of a gun battle with a Navy destroyer.  The examiner noted the Veteran's history of psychiatric symptoms after service and the medical literature regarding PTSD symptoms and opined that there is at least a 50 percent probability that the Veteran's current psychiatric disorders stem from his involvement in the war in Vietnam and being there under enemy fire.  In addressing the gap in the Veteran's psychiatric treatment the psychiatrist reported that the development of the Veteran's symptoms of depression and anxiety gradually increase in severity over time until they become severe enough to require treatment.

As there are opinions for and against the claim the Board must decide which is most persuasive.  The October 2010 VA examiner did not provide a rationale for his opinion and the negative opinion offered by the May 2014 VA examiner is based on the absence of treatment for 34 years after service.  As noted above, however, the Veteran was diagnosed as suffering from anxiety some four months after his active service.  Accordingly, the Board assigns these opinions no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As to its conclusions regarding psychiatric disorders other than PTSD, the February 2015 private psychiatrist opinion in favor of the claim is supported with sufficient rationale for the conclusions reached and is consistent with the evidence of record, including the Veteran's medical history and lay statements.  Id; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As such, the Board affords this opinion high probative value.    

In summary, for the non-PTSD psychiatric claim, each of the criteria for service connection have been met.  Service connection for depression and anxiety is therefore warranted.  

With regard to PTSD, however, the Board finds that the evidence of record does not support a finding that the Veteran currently suffers from PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

In this case, there is varying evidence as to whether the Veteran currently suffers from PTSD.  In support of his claim are various VA treatment records and the February 2015 private opinion referenced above.  The February 2015 opinion noted that the Veteran was "under [] enemy fire during his tour of duty in Vietnam," and that the Veteran "participated in the Vietnam conflict . . . and as a result of his participation he was under enemy fire."  This private psychiatrist diagnosed the Veteran as suffering from "Late Onset PTSD with Subthreshold PTDS Symptoms since his separation."

On the other hand, the results of VA examinations performed in October 2010 and May 2014 both found that the Veteran did not meet the criteria for a PTSD diagnosis.  Though both found that the Veteran did suffer from a psychiatric disorder, each explained in detail why the criteria for a PTSD diagnosis were not met.  

Once again, the Board must weigh these competing medical opinions.  In doing so, the Board finds that the preponderance of the evidence indicates that the Veteran does not meet the criteria for a PTSD diagnosis.  To the extent that the February 2015 private psychiatrist offered such a diagnosis, the Board notes that this diagnosis was, at least in part, based on an inaccurate factual premise.  Though the Veteran had in the past described threatening maneuvers from purported enemy ships, the Veteran had not previously described them as firing on him or his ship.  Further, though the Veteran served during the Vietnam era, the Veteran did not serve in Vietnam.  On the other hand, the VA examiners explained why a PTSD diagnosis was not appropriate and not warranted, noting which particular elements of that diagnosis were lacking.  

Under these circumstances, the Board finds that the Veteran has not been diagnosed as suffering from PTSD in accordance with 38 C.F.R. § 4.125, and his claim for service connection must therefore be denied.

The Board, however, wishes to again emphasize that the Veteran's claim for service connection for psychiatric disorders other than PTSD is being granted.  Indeed, in summary, the Board finds that the preponderance of the evidence supports a finding that the Veteran's non-PTSD psychiatric disorders are related to his active service.  Thus, the claim for service connection for those is granted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For the reasons described above, however, the Veteran's claim for service connection for PTSD is denied.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran's acne vulgaris is evaluated under Diagnostic Code 7800 - Disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board notes that in September 2008 VA amended the criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  

The amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran filed a claim for increase in March 2010.

To warrant a higher rating for the acne vulgaris disability the evidence would need to show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Under Note (1) to Diagnostic Code 7800 the eight characteristics of disfigurement are defined as: a scar 5 or more inches (13 or more centimeters (cm)) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm²); underlying soft tissue missing in an area exceeding 6 square inches (39 cm²); and skin indurated and inflexible in an area exceeding 6 square inches (39 cm²).  Id.

During the November 2009 VA examination the Veteran reported that his acne comes and goes with periods of remission and exacerbation depending on the situation and that stress or any adverse event exacerbates the condition.  The Veteran reported that his skin itches and that he uses a topical medication.  The examiner reported that the acne was not currently active and that the face and neck were not affected.  He reported that the Veteran has other skin conditions but there was no evidence of active acneic lesions. 

The May 2014 VA examiner diagnosed acne and reported that there were no open lesions on the face, no pustules, no comedones, and no papules.  The Veteran reported that his acne comes and goes with periods of remission and exacerbation depending on the situation and that stress, exposure to the sun, or cold climates exacerbates the condition.  The Veteran reported that he was not currently using any creams for his face skin and that he feels better using plain water to clean his face.  He reported that antibiotics from a hospital admission for cardiac surgery helped clean up his face.  The examiner reported that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck; that the Veteran does not have benign or malignant skin neoplasms (including malignant melanoma); and that the Veteran does not have any systemic manifestations due to any skin disease.  She reported that the Veteran has not been treated with oral or topical medication in the past 12 months for a skin condition and denied any debilitating and non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  When asked, the examiner reported that the Veteran does not have any visible skin conditions and that the Veteran does not have any benign or malignant neoplasms or metastases.  She reported that there were no active acne lesions during examination.  She reported that the Veteran's skin condition does not affect his ability to work.

None of the other medical evidence reflects that the Veteran's acne vulgaris demonstrates visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.

The Veteran is competent to attest to things he experiences through his senses.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his skin disability results in reddish skin around the facial area and is sensitive and itchy around the nose; he submitted color photographs in support of his statement.  See March 2010 Statement and Photographs.  The lay statements do not indicate that the Veteran's skin disability warrants a higher rating.     

Given that the Veteran's acne vulgaris is not painful or unstable, and does not exhibit deep inflamed nodules and pus-filled cysts, or more than one characteristic of disfigurement, the Board finds that a higher or separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804, 7828, 7829 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and depressive disorder, is granted.

Service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and depressive disorder, is granted.

Service connection for PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected acne vulgaris is denied.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


